Citation Nr: 1208477	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for a bilateral leg disorder, claimed as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1992.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, bilateral hearing loss, tinnitus, a respiratory disorder, a liver disorder, and a bilateral leg disorder.  However, the Board finds that additional development must be conducted before these claims can be adjudicated.  

First, the Board observes that VA treatment records dated from January 2002 to June 2006 have been associated with the claims file, demonstrating that the Veteran received fairly regular treatment at the St. Louis VA Medical Center - John Cochran Division in St. Louis, Missouri, and the Belleville Clinic in Belleville, Illinois.  In his December 2008 substantive appeal, the Veteran requested that "all current treatment records from John Cochran VAMC, to include treatment records from the Bellville, IL CBOC be obtained and used as evidence for the appealed issues."  However, there is no indication that the RO ever attempted to obtain these additional VA treatment records and associate them with the claims file.  Review of the claims file does not show that these records were requested or that they do not exist.  As indicated above, the most recent VA treatment records associated with the claims file are dated in June 2006, nearly six years ago.  As such, the RO should also ensure that all of the Veteran's VA treatment records pertinent to his claims for entitlement to service connection have been associated with the claims file.

With respect to the Veteran's claim of entitlement to service connection for a low back disorder, in denying this claim, the RO relied on the report of a May 2006 VA orthopedic examination.  This examination report indicated that the Veteran gave a history of being involved in a motor vehicle accident in approximately 1974, at which time he recalled sustaining a compression fracture of the seventh or eighth vertebrae of the thoracic spine.  The examiner noted that the only medical report predating the Veteran's period of active duty service was that of a neurologist who saw the Veteran in October 1979 due to two episodes of losing consciousness.  This October 1979 physical examination indicated that the Veteran's head, neck, and spine were unremarkable.  The May 2006 VA examiner also acknowledged that the Veteran was treated for back pain on several occasions in the military.  He was treated for low back pain, stiffness, and paralumbar spasm in June 1986 after slipping on a greasy floor; he was treated for back pain in September 1986 and October 1986; he was treated for back strain in March 1987; he was treated for discomfort in the T8 region due to a previous compression fracture in April 1987; and he was treated for back pain after lifting a heavy object in December 1987.  The May 2006 VA examiner diagnosed the Veteran with compression fracture of the thoracic vertebra, scoliosis and mild-to-moderate thoracic spondylosis secondary to the compression fracture, and deformity synthesis pubis likely secondary to the compression fracture.  The examiner concluded that the Veteran sustained a thoracic compression fracture prior to entering the military, and that it was not likely that his service-related incidents of back pain caused any worsening of his preexisting thoracic compression fracture beyond its normal progression.  

Nevertheless, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  38 C.F.R. § 3.304(b) provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2011).  

Here, the Veteran's January 1980 Report of Medical Examination at enlistment did not note that he had any preexisting back disorder at the time that he entered into military service.  Specifically, his spine and other musculoskeletal systems were noted to be within normal limits.  Furthermore, the Veteran did not report a history of back pathology on his January 1980 Report of Medical History upon enlistment.  Thus, although an October 1979 private neurology note associated with the service treatment records reported a history of an automobile accident and back injury prior to service, the Veteran's January 1980 entrance examination reflected that the Veteran's spine was normal on examination.  Although the May 2006 VA examiner concluded that the Veteran's low back disorder preexisted military service, this opinion is based solely on the Veteran's report of having injured his low back prior to service and the October 1979 private neurology note which found no spine abnormality approximately 5 years following the alleged accident.  As such, the Board finds that the May 2006 VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim of entitlement to service connection for a respiratory disorder, the record shows that the Veteran had in-service complaints of respiratory disorders, to include sinusitis, bronchitis, and chest pain.  The evidence also shows that the Veteran indicated that he began experiencing his current respiratory symptomatology in 1990, while still on active duty.  Therefore, the applicable regulations provide that a medical examination should be scheduled in order to determine whether any currently diagnosed respiratory disorder was caused or aggravated by active military service or by a service-connected disorder.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his claimed disorders.  Thereafter, the RO must request all of the Veteran's VA treatment records which have not been associated with the claims file, to include all records from the St. Louis VA Medical Center - John Cochran Division in St. Louis, Missouri, and the Belleville Clinic in Belleville, Illinois, dated from June 2006 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the VA treatment records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the VA treatment records have been made and the RO concludes that such records do not exist, that further efforts to obtain the VA treatment records would be futile, or that reasonable efforts to obtain the identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above development has been completed, the Veteran must be afforded a VA examination to determine the etiology of any low back disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, the examiner must state whether any currently diagnosed back disorder is related to military service.  The examiner must provide an etiological opinion for all low back disorders found to exist.  If the examiner finds that the current low back disorder preexisted his entrance into military service, the examiner must provide a complete rationale for this conclusion, in light of the 1979 medical report of no abnormalities of the spine, as well as the 1980 service entrance examination, which also found no abnormalities of the spine.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The Veteran must also be afforded a VA examination to determine the etiology of any respiratory disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any diagnosed respiratory disorder is related to the Veteran's active duty service, to include in-service treatment for sinusitis, bronchitis, and chest pain.  If such a determination cannot be made without resort to speculation, the examiner must specifically state this.  A complete rationale for all opinions must be provided.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Once the above actions have been completed, and after any further development necessary as a result of the above actions is completed, the RO must readjudicate the Veteran's service connection claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be issued, and the Veteran and his representative must be afforded an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


